Citation Nr: 0000173	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cyst of the nasal 
cavity and sinus drainage.

2.  Entitlement to service connection for headaches, to 
include due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993 and served in the Persian Gulf from December 
1990 to May 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for a 
cyst of the nasal cavity and sinus drainage and for headaches 
to include due to undiagnosed illness are not plausible.


CONCLUSION OF LAW

The claims for service connection for cyst of the nasal 
cavity and sinus drainage and for headaches to include due to 
undiagnosed illness are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claims, it must first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-99).

For reasons indicated below, the veteran's claims are not 
well-grounded.

Factual Background

At the time of his November 1988 enlistment examination, the 
veteran denied any ear, nose or throat problems and also 
denied frequent or severe headaches.  The accompanying 
examination report shows that his head and nose were 
evaluated as normal.  His service medical records indicate 
that he was treated for an upper respiratory infection/viral 
syndrome in June 1992.  During a September 1992 mental health 
consultation, the veteran gave a history of having headaches 
his entire life that had recently become more frequent.  His 
October 1992 medical history shows no indication of frequent 
headaches, sinusitis or nose trouble and the veteran stated 
that he was in excellent health.  His discharge medical 
examination, conducted that same month, shows that his 
sinuses, nose and head were all evaluated as normal.

VA treatment records, dated in July 1993, show no complaints 
of headaches, sinus or nose problems.  Likewise, his August 
1995 VA Persian Gulf examination shows no complaints of 
headaches, sinus or nose problems.  During his February 1996 
VA hospitalization, the veteran listed 53 symptoms including 
sinus congestion.  The discharge summary also shows that he 
complained of headaches.  In a March 1996 Gulf War Personal 
Questionnaire, the veteran indicated that he had recurring 
severe headaches and sinus problems.

During the veteran's April 1996 VA general medical 
examination, he complained of generalized fatigue and 
abnormal liver function studies.  Examination of his head was 
normal and examination of his nose showed normal turbinates 
and septum.  There were no associated diagnoses.

The veteran submitted a history of his pay periods at North 
Central Roofing, Inc., dating from July 1995 to January 1996.  
These records show that the veteran worked variable hours for 
each week.  The veteran also submitted a July 1996 letter 
from Maurer Well Service that indicated he had worked with 
the company for eleven months and that he missed 33 days of 
work during that time.  The company was unable to verify 
whether or not all of those days were due to illness because 
employees were not required to submit physician releases at 
that time.

A September 1996 VA discharge summary shows that the veteran 
was admitted to accomplish an extensive workup to explain his 
symptomatology.  An EEG study was normal.  A preliminary 
report of a repeated MRI of the veteran's head was 
unremarkable.  However, the official MRI report showed high 
attenuation in the left temporal area and a repeat MRI was 
ordered.  The veteran underwent the repeat MRI with enhanced 
gadolinium scan, which showed evidence indicative of a low-
grade glioma (ganglioglioma or ganglioneuroma) versus a 
developmental anomaly such as a hamartoma.  A follow-up study 
in three months was suggested to establish stability and/or 
growth pattern.  A small retention cyst or polyp was also 
shown in the posterior aspect of the left maxillary sinus.  
Several of the veteran's inpatient progress notes indicate 
that he had numerous somatic complaints.

An August 1997 letter from Stripco Sales, Inc., indicates 
that the veteran resigned because he felt he could no longer 
do the kind of physically demanding work required of him.

During his February 1998 personal hearing, the veteran 
testified that he first noticed nasal congestion in service, 
after spending 4-5 days in areas of Saudi Arabia where oil 
wells had been blown up.  He testified that he felt like he 
was only breathing out of one nostril or lung.  He did not 
seek treatment for this condition in service.  His ex-wife 
testified that she first met the veteran in 1993 and that he 
had had bloody noses from the time she's known him.  The 
veteran believed that his nasal cysts were causing his chief 
sinus complaints.  He testified that he had never had chronic 
headaches prior to service.  He testified that he began to 
experience headaches while serving in the Persian Gulf which 
he associated with the ingestion of anti-nerve agent pills 
dispensed by the military.  He testified that others in his 
unit had similar symptoms.  After his discharge from service, 
his headaches increased in frequency and severity and was 
associated with tinnitus, eye pain, confusion and paranoia.  
In September 1996, a MRI study of the veteran's head revealed 
a brain lesion.  Although physicians have not linked his 
headaches to this brain lesion or linked his brain lesion to 
service, the veteran believed that his headaches were a 
result of the lesion and that it was incurred inservice.

The veteran's June 1998 VA discharge summary indicates that 
the veteran was admitted for treatment of his post-traumatic 
stress disorder.  The veteran's prior medical history notes 
that the veteran's last MRI scan, conducted in April 1998, 
showed no significant change in the temporal lobe lesion.  He 
was diagnosed with temporal lobe lesion, thought to be 
gliosis.

Later that same month, a VA MRI of the veteran's brain was 
conducted to compare with an earlier abnormal April 1998 MRI.  
There were no changes since the previous MRI.  There was 
evidence of mucosal thickening in the right maxillary sinus 
and a small focus of increased signal was present in the 
midline posterior nasopharyngeal region that possibly 
represented a Tornwaldt cyst.  Diagnoses included: a small 
mass in the right medial temporal lobe that was unchanged in 
appearance since the April 1998 study with a differential 
diagnosis of low grade astrocytoma/glioma and hamartoma and 
right maxillary sinusitis.  

At the time of his November 1998 VA general medical 
examination, the veteran did not complain of headaches or 
sinus problems.  The examiner found the veteran's head and 
face to be normal and his nose, sinuses, mouth and throat to 
be normal, noting that the veteran was nontender over his 
sinuses.  The examiner noted that a June 199[8] MRI of the 
veteran's brain showed right maxillary sinusitis, as well as 
a small right medial temporal lobe mass.  The examiner 
diagnosed recurrent sinusitis and probable astrocytoma/glioma 
versus hematoma.

Analysis

The veteran contends that he currently suffers from a sinus 
problem and headaches as a result of his service.  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because 38 U.S.C.A. § 1154(b) does not obviate the other two 
Caluza requirements, a combat veteran who uses lay testimony 
to show incurrence or aggravation must nevertheless generally 
proffer medical evidence to establish a current disability 
and its nexus to service because "lay persons are not 
competent to offer medical opinions". Grottveit, 5 Vet.App. 
at 93; see also Meyer v. Brown, 9 Vet.App. 425, 429 (1996); 
Grivois, 6 Vet.App. at 140; Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). As to the use of continuity of 
symptomatology under § 3.303(b) to show service connection, 
however, lay testimony may be used to show continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and present disability when 
"such a relationship is one as to which a lay person's 
observation is competent".  Savage, 10 Vet.App. at 497 
(citations omitted).

While the veteran believes he currently has headaches due to 
undiagnosed illness or as a direct result of his service, he 
has not provided any actual medical diagnoses or objective 
indications of chronic disability.  In this respect the Board 
notes that the veteran has not provided objective indications 
of chronic disability during service or shown to a degree of 
10 percent after his discharge.  The only evidence of record 
is the veteran's own complaints, beginning in 1996, and his 
1998 testimony regarding the severity of his headaches.  
Further, he has not provided medical evidence that his 
headaches are the result of an undiagnosed illness.  
Moreover, the veteran has not been diagnosed with a current 
headache disorder.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Finally, he has failed to provide competent medical 
evidence of a nexus between any current brain lesion and his 
service or any incident therein; and further, any link 
between his brain lesion and his headaches, essential 
elements to his claim.

Although the veteran has been diagnosed with recurrent 
sinusitis and there is evidence of a nasal polyp, he has 
failed to provide competent medical evidence of a nexus 
between any current nasal polyp or sinusitis and his service 
or any incident therein; an essential element to his claim.  
In this regard, as noted previously, although the veteran has 
testified that he had increased sinus problems since his 
service in the South West Asian theater, he is not competent 
to provide evidence of etiology, as this requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for a cyst of the nasal cavity and sinus drainage 
and for headaches, to include due to undiagnosed illness.

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for cyst of the nasal cavity and sinus 
drainage and for headaches is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

